EXHIBIT 10.9

 
DATED  December __, 2009
 


 


 


 
GTT-EMEA LTD. (1)
 


 
and
 


 
SILICON VALLEY BANK (2)
 


 
_______________________________
 


 
DEBENTURE
 


 
_______________________________
 


 


 


 


 


 
[jgrlogo.jpg]
 
Solicitors


 
Waverley House
7-12 Noel Street London  W1F 8GQ DX: 44627 MAYFAIR
Tel: +44 (0) 20 7339 7000  Fax: +44 (0) 20 7339 7001  Web: jgrweb.com


 

 
 

--------------------------------------------------------------------------------

 

THIS DEBENTURE
is                                                                                                                 2009
 
and made BETWEEN:
 
(1)
GTT-EMEA LTD., a company incorporated and registered in England and Wales under
company number 03580993, whose registered office is at Fifth Floor, Morley
House, 26 Holborn Viaduct, London  EC1A 4AT (“the Chargor”); and

 
(2)
SILICON VALLEY BANK, a California chartered bank, with its principal place of
business at 3003 Tasman Drive, Santa Clara, California 95054, U.S.A. (“the
Bank”).

 
 
WHEREAS:

 
(A)
The Bank has agreed to make available jointly to the Chargor, Global Telecom &
Technology, Inc (a company incorporated and registered in the State of Delaware,
U.S.A. which is the parent company of the Chargor) (“GTTI”), Global Telecom &
Technology Americas, Inc (a company incorporated and registered in the State of
Virginia, U.S.A. which is a subsidiary of GTTI) (“GTTA”) and WBS Connect LLC (a
company incorporated in the State of Colorado, U.S.A.) (“WBS”), under the terms
of a second amended and restated loan and security agreement entered into on the
date of this Debenture between the Bank, GTTI, GTTA, WBS and the Chargor (“the
Loan and Security Agreement”), a revolving loan facility of a maximum amount of
$6,250,000 (six million two hundred and fifty thousand US dollars) increasing to
$10,000,000 (ten million dollars) upon an Increase Event (as defined in the Loan
and Security Agreement) (“the Facility”).

 
(B)
It is a condition precedent to the availability of the Facility that the Chargor
enters into this Debenture.

 
WITNESSES as follows:
 
1.
Definitions

 
 
In this Debenture:

 
 
“Permitted Encumbrance” means:

 
 
(i)
Permitted Liens (as defined in the Loan and Security Agreement);

 
 
(ii)
Rental Deposit Agreement dated 8 June 2004 in favour of Frank Blin, John Edward
Kitson Smith, Paul Boorman and John Robert Lloyd Berriman; and

 
 
(iii)
Rent Deposit Agreement dated 1 June 2009 in favour of Price Waterhouse Coopers
LLP.

 

 
1

--------------------------------------------------------------------------------

 

2.           Covenant to pay
 
The Chargor covenants to pay and discharge to the Bank, when the same shall be
or become due, all monies obligations and liabilities whatsoever whether for
principal, interest (to the date of discharge in full) or otherwise in whatever
currency which may now or at any time in the future be due owing or incurred
(whether actual or contingent and whether alone, severally or jointly or as
principal, guarantor, surety or otherwise and in whatever name or style) by the
Chargor to the Bank under the terms of the Loan and Security Agreement
(including any amendment or renewal thereof) or under the terms of any of the
other Loan Documents (as defined in the Loan and Security Agreement).
 
3.
Charge

 
3.1.
The Chargor, with full title guarantee and as a continuing security for the
payment or discharge of all monies obligations and liabilities covenanted to be
paid or discharged by the Chargor under this Debenture together with all
reasonable costs and expenses incurred by the Bank in relation to this Debenture
or the monies obligations and liabilities hereby secured, hereby charges:

 
3.1.1.
by way of first fixed charge:

 
 
3.1.1.1.
all freehold leasehold and other immovable property now or in the future
belonging or charged to the Chargor together with all buildings, trade and other
fixtures, fixed plant and machinery of the Chargor from time to time thereon and
the proceeds of sale thereof;

 
 
3.1.1.2.
all equipment plant machinery vehicles tools furniture fittings computers and
other tangible moveable property now or in the future belonging to the Chargor
(or rights to use any of the same) and the full benefit of any warranties or
maintenance contracts for any of the same;

 
 
3.1.1.3.
all present and future book debts and other debts and other monies due owing
payable or incurred to the Chargor now or in the future (“the Debts”) and the
benefit of any guarantees, indemnities or other assurances in respect of the
Debts and the proceeds of payment or realisation of each of the Debts until the
payment of such proceeds into the separate bank account mentioned in clause
5.2.5 below;

 
 
3.1.1.4.
all funds standing to the credit of the Chargor from time to time on any account
with the Bank or any other bank or financial institution and all rights deriving
therefrom (including the right to interest);

 
 
3.1.1.5.
all stocks shares and other securities now or in the future belonging to the
Chargor together with all dividends and other rights deriving therefrom;

 

 
2

--------------------------------------------------------------------------------

 

 
3.1.1.6.
all bills of exchange promissory notes and negotiable instruments of any
description now or in the future beneficially owned by the Chargor;

 
 
3.1.1.7.
all the goodwill of the Chargor and its uncalled capital for the time being;

 
 
3.1.1.8.
all rights and interests in and claims under all policies of insurance and
assurance held or to be held by or inuring to the benefit of the Chargor and the
benefit of all rights and claims to which the Chargor is now or may be entitled
under any contracts;

 
 
3.1.1.9.
the benefit of all licences, consents and authorisations held or utilised by the
Chargor now or in the future in connection with its business or the use of any
of its assets; and

 
 
3.1.1.10.
the benefit of all patents patent applications inventions trade marks service
marks designs and trade names copyright know-how and other intellectual property
rights and all fees royalties and other rights of every kind deriving therefrom
now or in the future belonging to the Chargor; and

 
3.1.2.
by way of first floating charge the whole of the Chargor’s undertaking and all
its property and assets whatsoever and wheresoever present and future other than
the property and assets from time to time effectively charged to the Bank by way
of fixed charge by this Debenture.

 
3.2.
The Bank may, in its sole discretion, convert the floating charge created by
clause 3.1.2 at any time by notice in writing to the Chargor into a fixed charge
as regards all of the property and assets which for the time being are the
subject of such floating charge or, as the case may be, such of the said
property and assets as are specified by such notice.  The floating charge
created by clause 3.1.2 shall subject to the provisions of Paragraph 43 of
Schedule B1 to the Insolvency Act 1986 and unless otherwise agreed in writing by
the Bank automatically and without notice immediately be converted into a fixed
charge in the event that the Chargor shall create or permit to subsist any
mortgage charge pledge lien or other security interest other than this Debenture
or if any person takes any step to levy any distress attachment execution or
other legal process against any of the said property or assets.

 
3.3.
Paragraph 14 of Schedule B1 to the Insolvency Act 1986 applies to the floating
charge created by clause 3.1.2 of this Debenture which is a “qualifying floating
charge” for the purposes of paragraph 14(1) of Schedule B1 to the Insolvency Act
1986.

 
3.4.
The security from time to time constituted by or pursuant to this Debenture
shall be in addition to and shall not prejudice determine or affect any other
security which the Bank may from time to time hold for or in respect of all or
any part of the monies obligations and liabilities hereby secured. No prior
security held by

 

 
3

--------------------------------------------------------------------------------

 

the Bank over the property charged by this Debenture or any part of it shall
merge in the security created hereby or pursuant hereto which will remain in
force and effect as a continuing security until discharged by the Bank.
 
4.
Restrictions on Dealing

 
4.1.
The Chargor shall not without the prior written consent of the Bank;

 
4.1.1.
create or permit to subsist any mortgage charge (fixed or floating) pledge lien
(other than a lien arising by operation of law) or other security interest on
any of its assets other than this Debenture and Permitted Encumbrances;

 
4.1.2.
other than in respect of Permitted Indebtedness and Permitted Investments (as
defined in the Loan and Security Agreement) and other than as otherwise
specifically permitted in the Loan and Security Agreement sell transfer lease
lend or otherwise dispose of the whole or any part of its undertaking or (save
in the normal course of trading at not less than market value) of its assets or
enter into any agreement or grant any option for any such sale transfer lease
loan or other disposal;

 
4.1.3.
part with possession of any freehold or leasehold property grant or agree to
grant any option or any licence tenancy or other right of occupation to any
person or exercise the powers of leasing or agreeing to lease or of accepting or
agreeing to accept surrenders conferred by Sections 99 and 100 of the Law of
Property Act 1925 provided that such restrictions shall not be construed as a
limitation on the powers of any receiver appointed under this Debenture and
being an agent of the Chargor and the Bank may grant or accept surrenders of
leases without restriction at any time after the Bank shall have demanded the
payment or discharge of any of the monies obligations and liabilities hereby
secured; and

 
4.1.4.
pull down or remove or redevelop or make any material alteration to the whole or
any part of any buildings or sever unfix or remove any fixtures or remove any
plant or machinery belonging to or in use by the Chargor except for the purpose
of effecting repairs or replacing the same.

 
5.
Representations, Warranties and Covenants by the Chargor

 
5.1.
The Chargor represents and warrants to the Bank and undertakes that:

 
5.1.1.
it has and will at all times have the necessary power and authority to enter
into and perform its obligations under this Debenture;

 
5.1.2.
this Debenture constitutes its legal valid binding and enforceable obligations
and is a security over the relevant assets of the Chargor effective in
accordance with its terms;

 
5.1.3.
all necessary authorisations and consents to enable or entitle it to enter into
this Debenture and to enable it to carry on its business as it is currently
being

 

 
4

--------------------------------------------------------------------------------

 

conducted have been obtained and will remain in full force and effect during the
subsistence of the security constituted by this Debenture;
 
5.1.4.
no Event of Default under Article 8 of the Loan and Security Agreement has
occurred and/or is continuing and, so far as the Chargor is aware, no event has
occurred which with the giving of notice or lapse of time or both would
constitute such an event;

 
5.1.5.
there are no legal proceedings pending or threatened before any court or
tribunal which will adversely affect the Chargor’s financial situation;

 
5.1.6.
there are no other mortgages charges (fixed or floating) pledges liens or other
security interests affecting any of the Chargor’s assets existing at the date of
this Debenture (other than Permitted Encumbrances);

 
5.1.7.
the Chargor is not insolvent (as defined in the Insolvency Act 1986) at the date
of this Debenture; and

 
5.1.8.
all information supplied by the Chargor or its agents to the Bank or its agent
on or prior to the date of this Agreement was at the time supplied and remains
at the date of this Debenture true, complete and accurate in all respects.

 
5.2.
The Chargor warrants with the Bank to:

 
5.2.1.
keep all buildings and all vehicles plant machinery fixtures and fittings owned
by the Chargor in good repair and condition and permit any person or persons
nominated by the Bank free access at all reasonable times to view the state and
condition thereof;

 
5.2.2.
insure and keep insured such of its property as is insurable with such insurer
and against such risks and in such amounts and otherwise in such terms as the
Bank may require and will maintain such other insurances as are normally
maintained by prudent companies carrying on similar businesses with the interest
of the Bank noted upon all policies of such insurance or, if the Bank shall
require and if it is reasonably practicable to do so, in the joint names of the
Chargor and the Bank and the Chargor will deposit with the Bank all such
policies and receipts for all premium and other payments necessary for effecting
and maintaining such insurances;

 
5.2.3.
apply any insurance proceeds in making good the loss or damage or at the Bank’s
option in or towards the discharge of the monies obligations and liabilities
secured by this Debenture;

 
5.2.4.
punctually pay all rents taxes duties assessments debts and other outgoings and
observe and perform all restrictive and other covenants under which any of the
property subject to this Debenture is held;

 

 
5

--------------------------------------------------------------------------------

 

5.2.5.
(unless and until otherwise instructed by the Bank pursuant to the provisions of
the Loan and Security Agreement or otherwise) pay or procure the payment of all
monies which it may receive in respect of the Debts only into a separate bank
account with the Royal Bank of Scotland where the monies therein are held on
trust for the Bank and until payment into such an account the Chargor shall in
any event hold all such monies on trust for the Bank;

 
5.2.6.
not allow the bank account mentioned in clause 5.2.5 or any other bank account
into which such monies are paid to become overdrawn;

 
5.2.7.
deal with the Debts (and the proceeds thereof) in accordance with clause 5.2.5
and in accordance with any directions from time to time given in writing by the
Bank and in default of and subject to any such directions deal with the same
only in the ordinary and proper course of its trading business (and for this
purpose the realisation of debts by means of block discounting factoring or the
like shall not be regarded as dealing in the ordinary and proper course of its
trading business);

 
5.2.8.
at any time after this Debenture has become enforceable immediately at the
request of the Bank execute a legal assignment (in such form as the Bank may
require) of any of the Debts to the Bank, give notice thereof to the relevant
debtor(s) and take such other steps as the Bank may require to perfect such
legal assignment;

 
5.2.9.
at any time after this Debenture has become enforceable deal with all licence
fees royalties and other monies deriving from its intellectual property in
accordance with any directions from time to time given in writing by the Bank;

 
5.2.10.
subject to the rights of any prior mortgagee and upon the request of the Bank
deposit with the Bank all deeds certificates and documents constituting or
evidencing title to the property or any part thereof charged by this Debenture
(including without limitation all certificates or other documents of title
relating to all stocks shares and other securities now or in the future
belonging to the Chargor) and all insurance policies;

 
5.2.11.
comply with the provisions of all present or future statutes and directives and
every notice order direction licence consent or permission given or made under
any of the foregoing and the requirements of any competent authority so far as
any of the same shall relate to its assets or their use or anything done on any
property belonging to or occupied by the Chargor;

 
5.2.12.
provide the Bank with all financial and other information with respect to the
assets, liabilities and affairs of the Chargor and its subsidiaries and
associated companies (if any) that the Bank may from time to time require
subject always to the Bank adhering to any general duties of confidentiality
implied by law and the provisions of Section 12.8 of the Loan and Security
Agreement in respect of such information.

 

 
6

--------------------------------------------------------------------------------

 

5.3.
If the Chargor shall fail to satisfy the Bank that it has performed any of its
obligations under clause 5.2 then the Bank may take such steps as it considers
appropriate to procure the performance of such obligation and shall not thereby
be deemed to be a mortgagee in possession and the monies expended by the Bank
shall be reimbursed by the Chargor on demand on a full indemnity basis and be
secured on the property charged by this Debenture.

 
6.
Enforcement

 
6.1.
This Debenture shall become enforceable:

 
6.1.1.
upon the occurrence of any Event of Default under Article 8 of the Loan and
Security Agreement which is continuing; or

 
6.1.2.
upon the presentation of a petition for the winding up of the Chargor the making
of an order for the winding up of the Chargor or the passing by the Chargor of a
resolution for voluntary winding up save where the winding-up petition is
frivolous or vexatious and is discharged, stayed or dismissed within fourteen
(14) days of commencement; or

 
6.1.3.
if an encumbrancer shall take possession of or a receiver shall be appointed
over or any secured creditor of the Chargor shall seek to enforce its security
in respect of all or any of the property or assets charged by this Debenture; or

 
6.1.4.
if a petition is presented or if the Chargor or its directors resolve to present
a petition for an administration order in relation to the Chargor or if an
administration application is made or filed in relation to the Chargor if a
notice of intention to appoint an administrator in relation to the Chargor is
given or if any notice of appointment of an administrator in relation to the
Chargor is made or filed; or

 
6.1.5.
if the Chargor shall enter into any composition or arrangement for the benefit
of its creditors.

 
6.2.
Section 103 of the Law of Property Act 1925 shall not apply and the statutory
power of sale and all other powers under that or any other Act as varied or
extended by this Debenture shall arise on and be exercisable at any time after
the Bank shall have demanded the payment or discharge by the Chargor of all or
any of the monies obligations and liabilities secured by this Debenture.

 
6.3.
Section 93 of the Law of Property Act 1925 dealing with the consolidation of
mortgages shall not apply to this Debenture.

 
7.
Receiver

 
7.1.
At any time after this Debenture has become enforceable or if the Chargor so
requests in writing the Bank may without further notice to the Chargor appoint
by writing under hand or under seal any one or more persons either singly
jointly

 

 
7

--------------------------------------------------------------------------------

 

severally or jointly and severally to be a receiver, receiver and manager or
administrative receiver (each a “Receiver”) of all or any part or parts of the
property charged by this Debenture and either at the time of appointment or any
time thereafter may fix his or their remuneration and except as otherwise
required by statute may remove any such Receiver and appoint another or others
in his or their place.  This clause shall operate subject to the provisions of
Paragraph 43 of Schedule B1 to the Insolvency Act 1986.
 
7.2.
Any Receiver shall be the agent of the Chargor and the Chargor alone shall be
responsible for such agent’s acts and defaults and liable under any contracts or
engagements made or entered into by such agent and the Bank shall in no way be
responsible for such agent’s misconduct, negligence or default.

 
7.3.
The remuneration of any Receiver shall form part of the sums secured under this
Debenture and accordingly shall be secured on such part of the property charged
by the debenture in respect of which he has been appointed.

 
7.4.
Any Receiver shall have all the powers conferred by the Law of Property Act 1925
and the Insolvency Act 1986 on mortgagors mortgagees in possession (but without
liability as such) receivers administrative receivers and administrators
appointed under those Acts which in the case of joint receivers may be exercised
either jointly or severally. In addition, but without prejudice to the
generality of the foregoing the Receiver shall have power (in the name of the
Chargor or otherwise and in such manner and on such terms and conditions as he
shall think fit) to:

 
7.4.1.
take possession of collect and get in all or any part of the property (or
related rents or income) in respect of which he is appointed and for that
purpose to take any proceedings;

 
7.4.2.
carry on or concur in carrying on the business of the Chargor and to raise money
from the Bank or others on the security of any property charged by this
Debenture;

 
7.4.3.
purchase or acquire any land and purchase, acquire and grant any interest in or
right over land;

 
7.4.4.
sell or concur in selling let or concur in letting and terminate or accept
surrenders of leases or tenancies of any of the property charged by this
Debenture in respect of which he has been appointed and to carry any such
transactions into effect;

 
7.4.5.
sell, assign let or otherwise dispose of or concur in selling, assigning,
letting or otherwise disposing of all or any of the debts and any other property
in respect of which he is appointed;

 
7.4.6.
make any arrangement or compromise or enter into any contracts between the
Chargor and any other person which he may think expedient;

 

 
8

--------------------------------------------------------------------------------

 

7.4.7.
make and effect all repairs improvement and insurances;

 
7.4.8.
purchase materials tools equipment goods or supplies;

 
7.4.9.
call up any uncalled capital of the Chargor with all the powers conferred by the
Articles of Association of the Chargor in relation to calls;

 
7.4.10.
employ engage and appoint managers and other employees and `professional
advisers;

 
7.4.11.
do all such other acts and things as may be considered to be incidental or
conducive to any other matters or powers aforesaid or to the realisation of the
security constituted by this Debenture and which he lawfully may or can do.

 
8.
Application of Proceeds

 
8.1.
The provisions of Section 109(6) and (8) of the Law of Property Act 1925 shall
not apply and any monies received by the Bank or any Receiver shall subject to
the repayment of any claims having priority to the charges created by this
Debenture be applied in the following order but without prejudice to the right
of the Bank to recover any shortfall from the Chargor:

 
8.1.1.
in the payment of all costs charges and expenses of and incidental to the
appointment of the Receiver and the exercise of all or any of his powers and of
all outgoings paid by him;

 
8.1.2.
in the payment of the Receiver’s remuneration;

 
8.1.3.
in or towards payment of any debts or claims which are by statute payable in
preference to money secured by this Debenture;

 
8.1.4.
in or towards the satisfaction of the monies obligations and liabilities secured
by this Debenture in such order as the Bank in its absolute discretion thinks
fit;

 
8.1.5.
in payment of the surplus (if any) to the person or persons entitled to it.

 
8.2.
All monies received recovered or realised by the Bank under this Debenture may
be credited at the discretion of the Bank to any suspense or impersonal account
and may be held in such account for so long as the Bank shall think fit pending
its application from time to time in or towards the discharge of any of the
monies obligations and liabilities secured by this Debenture.

 
9.
Protection of Third Parties

 
No person dealing with a Receiver or the Bank shall be concerned to enquire
whether any power which he or it is purporting to exercise has become
exercisable or whether any money is due under this Debenture or as to the
application of any money paid raised or borrowed or as to the propriety or
 

 
9

--------------------------------------------------------------------------------

 

regularity of any sale by or other dealing with such Receiver or the Bank. All
the protection to purchasers contained in Sections 104 and 107 of the Law of
Property Act 1925 shall apply to any person purchasing from or dealing with a
Receiver or the Bank.
 
10.
Entry into Possession

 
If the Bank or any Receiver shall enter into possession of the property hereby
charged or any part thereof it or he may from time to time and at any time go
out of such possession. Neither the Bank nor any Receiver shall in any
circumstances (either by reason of any entry into or taking of possession of any
such property or for any other reason and whether as mortgagee in possession or
on any other basis) other than its gross negligence or wilful misconduct be
liable to account to the Chargor for anything except its or his actual receipts
or be liable to the Chargor for any loss or damage arising from any realisation
of the property hereby charged or from any act default or omission in relation
thereto.
 
11.
Power of Attorney

 
The Chargor irrevocably appoints the Bank any Receiver and any person nominated
by the Bank jointly and also severally to be the attorney of the Chargor with
the power of substitution and in its name and otherwise on its behalf and as its
act and deed, regardless of whether this Debenture has become enforceable, to
sign or execute all deeds instruments and documents which the Bank or any
Receiver may deem necessary or expedient, as determined solely and exclusively
by the Bank, to protect or preserve the Bank’s rights and remedies under this
Debenture, as directed by the Bank. The Chargor agrees to ratify and confirm
anything such attorney shall lawfully and properly do in accordance with this
provision.
 
12.
Appointment of Administrator

 
12.1.
The Bank may without notice to the Chargor appoint any one or more persons to be
an administrator of the Chargor pursuant to paragraph 14 of Schedule B1 of the
Insolvency Act 1986 if this debenture becomes enforceable.

 
12.2.
Any appointment under this clause 12 shall:

 
12.2.1.
be in writing signed by a duly authorised signatory of the Bank; and

 
12.2.2.
take effect, in accordance with paragraph 19 of Schedule B1 of the Insolvency
Act 1986, when the requirements of paragraph 18 of Schedule B1 of the Insolvency
Act 1986 are satisfied.

 
12.3.
The Bank may (subject to any necessary approval from the court) end the
appointment of an Administrator and under this clause 12 appoint a replacement
for any Administrator whose appointment ends for any reason.

 

 
10

--------------------------------------------------------------------------------

 

13.
Currency Indemnity

 
If for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Debenture it becomes necessary to convert into the currency of
such jurisdiction ("the Judgment Currency") any amount due under this Debenture
in any currency other than the Judgment Currency, then conversion shall be made
at the rate of exchange prevailing on the Business Day (as defined in the Loan
and Security Agreement) before the day on which judgment is given.  For this
purpose "rate of exchange" means the spot rates at which the Bank will on the
relevant date at or about 12 noon UK time sell such currency against the
Judgment Currency.  In the event that there is a change in the rate of exchange
prevailing between the Business Day before the day on which the judgment is
given and the date of payment of the amount due, the Chargor will on the date of
payment pay such additional amounts (if any) as may be necessary to ensure that
the amount paid on such date is the amount in the Judgment Currency which when
converted at the rate of exchange prevailing on the date of payment is the
amount then due under this Debenture in such other currency.  Such additional
amounts (if any) payable under this Clause will be due as a separate debt and
shall not be affected by judgment being obtained for any other sums due under or
in respect of this Debenture.
 
14.
New Accounts

 
If the Bank shall at any time receive actual or constructive notice of any
charge or other interest affecting any part of the property hereby charged then
the Bank may open a new account or accounts for the Chargor and if the Bank does
not do so then the Bank shall be treated as if it had in fact done so at the
time when it received or was deemed to receive notice and as from that time all
payments made by the Chargor to the Bank shall be credited or treated as having
been credited to the new account and shall not operate or reduce the amount
secured by this Debenture at the time when the Bank received or was deemed to
have received such notice.
 
15.
Further Assurance

 
The Chargor shall at its own cost whenever requested by the Bank immediately
execute and sign all such deeds and documents and do all such things as the Bank
may require for the purpose of perfecting or more effectively providing security
to the Bank for the payment and discharge of the monies obligations and
liabilities secured by this Debenture or to facilitate the realisation of the
property and assets mortgaged and charged by this Debenture or the exercise of
any rights vested in the Bank or any Receiver.
 
16.
Set-off

 
The Bank may at any time after this Debenture has become enforceable and without
notice to the Chargor combine or consolidate all or any of the Chargor’s
 

 
11

--------------------------------------------------------------------------------

 

then existing accounts with and liabilities to the Bank and set off or transfer
any sum or sums standing to the credit of any one or more of such accounts in or
towards satisfaction of any of the liabilities of the Chargor to the Bank on any
other account or in any other respects.  The Bank shall notify the Chargor that
such a transfer has been made.
 
17.
Costs and Indemnity

 
17.1.
All costs and expenses incurred by the Bank in relation to this Debenture or the
monies obligations and liabilities hereby secured including without limitation
and for the avoidance of doubt all amounts the Bank may from time to time
require to compensate it for his internal management and administrative costs
and expenses shall be reimbursed by the Chargor to the Bank on demand on a full
indemnity basis and until so reimbursed shall carry interest at the rate of 3
per cent above the base rate of Barclays Bank Plc from time to time from the
date of demand to the date of reimbursement and be secured on the property
charged by this Debenture.  A certificate signed by the Bank as to the amount of
such costs and expenses shall be conclusive and binding upon the Chargor.

 
17.2.
The Bank and every Receiver attorney or other person appointed by the Bank under
this Debenture and their respective employees (“the Indemnified Persons”) shall
be entitled to be indemnified on a full indemnity basis out of the property
charged by this Debenture in respect of all liabilities and expenses incurred by
any of them in or directly or indirectly as a result of the exercise or
purported exercise of any of the powers authorities or discretions vested in
them under this Debenture and against all actions proceedings losses costs
claims and demands (save where the same is due to the gross negligence or wilful
misconduct of any of the Indemnified Persons) in respect of any matter or thing
done or omitted in any way relating to the property charged by this Debenture
and the Bank and any such Receiver may retain and pay all sums in respect of the
same out of the monies received under the powers conferred by this Debenture.

 
18.
Miscellaneous

 
18.1.
The Bank may without discharging or in any way affecting the security created by
this Debenture or any remedy of the Bank grant time or other indulgence or
abstain from exercising or enforcing any remedies securities guarantees or other
rights which it may now or in the future have from or against the Chargor and
may make any arrangement variation or release with any person or persons without
prejudice either to this Debenture or the liability of the Chargor for the
monies obligations and liabilities secured by this Debenture.

 
18.2.
The Bank shall have a full and unfettered right to assign the whole or any part
of the benefit of this Debenture and the expression ‘the Bank’ shall include its
successors and assigns and the Bank shall be entitled to disclose any
information relating to the Chargor and/or its obligations and liabilities under
this Debenture and/or under the Loan and Security Agreement and/or under any of
the other

 

 
12

--------------------------------------------------------------------------------

 

Loan Documents (as defined in the Loan and Security Agreement) to any actual or
prospective assignee successor or participant.
 
18.3.
The Chargor shall not and shall not purport to assign, transfer or otherwise
dispose of any of its rights or obligations under this Debenture.

 
18.4.
The provisions of this Debenture shall be severable and if at any time any one
or more such provisions is or becomes invalid illegal or unenforceable the
validity legality and enforceability of the remaining provisions shall not in
any way be impaired.

 
18.5.
The rights and remedies of the Bank provided by this Debenture are cumulative
and are not exclusive of any rights powers or remedies provided by law and may
be exercised from time to time and as often as the Bank may deem expedient.

 
18.6.
Any reference in this Debenture to any statute or any section of any statute
shall be deemed to include reference to any statutory modification or
re-enactment thereof for the time being in force.

 
18.7.
A person who is not a party to this Debenture has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Debenture but
this does not affect any right or remedy of a third party which exists or is
available apart from that Act.

 
19.
Communications

 
19.1.
Every notice demand or other communication under this Debenture shall be in
writing and may be delivered personally or by letter or facsimile transmission
dispatched as follows:

 
(a)           if to the Bank to:
 

 
Address:
Silicon Valley Bank
2221 Washington St.
One Newton Executive Park, Ste 200
Newton, MA 02462-1417, U.S.A
 
Fax No.
(001) (617) 527-7368
 
For the Attention of:
Christine Egitto



(b)           if to the Chargor:
 

 
Address:
c/o Global Telecom & Technology, Inc
8484 Westpark Drive, Suite 720
McLean, VA 22102, U.S.A
 
Fax No.
(001) (703) 442-5595
 
For the Attention of:
Chief Financial Officer




 
13

--------------------------------------------------------------------------------

 

or such other address or facsimile number as may be notified in accordance with
this clause by the relevant party to the other party for such purpose.
 
19.2.
Every notice demand or other communication shall be deemed to have been received
(if sent by post) 24 hours after being posted first class postage prepaid (if
posted from and to an address within the United Kingdom) or 5 working days after
being posted prepaid airmail (if posted from or to an address outside the United
Kingdom) and (if delivered personally or by facsimile transmission) at the time
of delivery or dispatch if during normal business hours on a working day in the
place of intended receipt and otherwise at the opening of business in that place
on the next succeeding such working day.

 
19.3.
The Bank and any Receiver may but shall not be obliged to rely upon and act in
accordance with any communication which may be or purport to be given by
telephone or facsimile transmission on behalf of the Chargor by any person
notified to the Bank by the Chargor as being authorised to give such
communication without enquiry as to the authority and identity of the person
making or purporting to make such communication.  The Chargor shall indemnify
and keep the Bank or any Receiver indemnified on a full indemnity basis against
all losses, claims, actions, proceedings, damages, costs and expenses incurred
or sustained by the Bank as a result of relying upon or acting in accordance
with any such communication.

 
19.4.
All notices, demands or other communications under or in connection with this
Debenture shall be in English.

 
20.
Governing Law and Jurisdiction

 
20.1.
This Debenture and all disputes or claims arising out of or in connection with
it or its subject matter or formation (including non-contractual disputes or
claims) shall be governed by and construed in accordance with the laws of
England and Wales.

 
20.2.
The parties to this Debenture irrevocably agree that, subject as provided below,
the courts of England and Wales shall have exclusive jurisdiction to settle any
dispute or claim that arises out of or in connection with this Debenture or its
subject matter or formation (including non-contractual disputes or claims).
Nothing in this clause 20 shall limit the right of the Bank to take proceedings
against the Chargor in any other court of competent jurisdiction, nor shall the
taking of proceedings in any one or more jurisdictions preclude the taking of
proceedings in any other jurisdictions, whether concurrently or not, to the
extent permitted by the law of such other jurisdiction.

 
21.
Certificate

 
The Chargor certifies that neither its entry into the Loan and Security
Agreement nor its entry into this Debenture contravenes its Memorandum and
Articles of Association or any regulations, restrictions, conditions or
stipulations affecting
 

 
14

--------------------------------------------------------------------------------

 

the charged property and that both the Loan and Security Agreement and this
Debenture have been executed in accordance with such constitutional documents
and other factors.
 
22.
Land Registry Restriction

 
Insofar as the title to any leasehold or freehold property comprised in the
property charged under this Debenture is registered, the Chargor hereby applies
to the Registrar for a restriction in the following terms to be entered on the
register:
 
“Except under an Order of the Registrar no disposition of the registered estate
by the proprietor of the registered estate (other than by a prior charge) is to
be registered without a written consent signed by Silicon Valley Bank or by its
solicitors, [                ] of [                          ].”
 
IN WITNESS WHEREOF this Debenture has been duly executed and delivered as a Deed
on the date written at the beginning of this Deed.
 
EXECUTED AND DELIVERED as a DEED by
acting by Richard D CalderJr
a director in the presence of:-
)
)
)
)
)
 
 
 
 
…………………………………………
   
Director





Witness’ signature
…………………………
       
Name
…………………………
       
Address
…………………………
         
…………………………
       
Occupation
…………………………
 





EXECUTED AND DELIVERED as a DEED
on behalf of SILICON VALLEY BANK
a company incorporated in
the State of California, U.S.A.
by
being a person who, in accordance
with the laws of that territory, is acting
under the authority of the company
)
)
)
)
)
)
)
)
       



 

 
15

--------------------------------------------------------------------------------

 
